Citation Nr: 1746678	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-41 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lower back disorder, to include degenerative joint and disc disease, to also include radicular symptoms.

4.  Entitlement to service connection for a left knee disorder, to include osteoarthritis.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD), to also include as secondary to a lower back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January to October 1968.  Additionally, the Veteran served approximately four years of service in the U.S. Navy Reserve immediately prior to active service.  This case comes before the Board of Veteran's Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, Huntington, West Virginia, and St. Petersburg Florida.  Jurisdiction over the appeal now resides with the RO in St. Petersburg Florida.

Pursuant to the Veteran's request, a hearing before a member of the Board was scheduled for March 2016.  After missing the hearing, the Veteran was granted another hearing scheduled for November 2016.  However, in a statement that same month, the Veteran requested to cancel his hearing.  Under these circumstances, the Board considers the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The Board has expanded the Veteran's claims for service connection for PTSD and an anxiety disorder to encompass all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Inasmuch as radiculopathy is the neurological manifestation of the lumbar spine disability, it is included within the scope of the lumbar spine claim on appeal here.

Before proceeding with the adjudication of the appeal, the Board must first discuss the complicated procedural history of some of the claims.  With regards to the bilateral hearing loss, tinnitus, and lower back disorders, the Veteran submitted a claim for service connection in October 2006.  After a March 2007 denial by the RO, the Veteran filed a Notice of Disagreement that same month.  The RO issued an SOC in June 2007 and the Veteran filed a substantive appeal, VA Form 9, in July 2007.  However, the Veteran never received a Board decision.  Instead, the Veteran refiled for the tinnitus and lower back disorders in January 2012 and November 2011, respectively.  The claims were improperly treated as new and material evidence claims, but were properly appealed to the Board.  Later, the Veteran also refiled for bilateral hearing loss in January 2013, which was denied in a November 2013 rating decision.  That decision was not appealed.  Finally, the Veteran refiled yet again for bilateral hearing loss in a January 2015 claim.  The claim was once again improperly treated as a new and material evidence claim, but it was properly appealed to the Board.

In summation, the Veteran's March 2007 rating decision never became final.  The proper date of the claims for the issues of tinnitus, bilateral hearing loss, and a lower back disorder with radicular symptoms is October 30, 2006.  As a result, new and material evidence is not required for any of the Veteran's claims and as the Board is granting service connection for bilateral hearing loss and tinnitus, the effective dates for these disorders should be October 30, 2006.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to service.

2.  The Veteran's tinnitus is related to service.

3.  The Veteran's lower back disorder, to include degenerative joint and disc disease, to also include radicular symptoms, is not related to service.

4.  The Veteran's left knee disorder is not related to service.

5.  The Veteran's claimed acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD), is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for a lower back disorder, to include degenerative joint and disc disease, to also include radicular symptoms, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for a left knee disorder, to include osteoarthritis, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The criteria for service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and private treatment records are associated with the claims file.  

The Board acknowledges that the Veteran was not provided with a VA examination for his lower back, left knee, and acquired psychiatric disorders.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.

In this instance, the Board finds that multiple McLendon standards have not been met.  First, the Veteran has provided no corroborating evidence of an in-service incident other than his statements that he suffered from a back and knee injury in service.  Even if he did provide corroborating statements, there remains no evidence that such an incident would be related to his current back and knee disabilities.  As for his claimed acquired psychiatric disorder that he asserts is secondary to his lower back disorder, there has been no mention of PTSD in the record and no evidence demonstrates that the Veteran's anxiety or adjustment disorder is related to service or his other service-connected disabilities.  Additionally, there is no evidence of mental health treatment in service or a relationship between his claimed mental health symptoms and his military service.  Therefore, the Board finds that an examination of his claimed disorders is not warranted at this time.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

Active duty for training (ACDUTRA) includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).  

Hearing Loss and Tinnitus

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts that his hearing impairment and tinnitus are directly related to his position with an aviation squadron.

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Based on the evidence of record, the Board determines that service connection is warranted for bilateral hearing loss.  According to the Veteran's July 2007 statement, he was with an aviation squadron.  Based on this specialty, the Board finds that the Veteran was exposed to acoustic trauma during his active service.  Additionally, as the Veteran served in the Naval Reserve for a period of 4 years prior to active duty, the Board finds that he was also exposed to acoustic trauma during periods of INACDUTRA and ACDUTRA.

Moreover, there appears to the Board to be a perceptible tonal threshold shift from the time the Veteran entered reserve service to the time he retired.  His service treatment records reflect that he underwent audiological evaluations on numerous occasions.  Specifically, he received an audiology examination in November 1963, towards the beginning of reserve service, and a separation audiology examination in September 1968.  A comparison of the tonal thresholds of the two examinations reflects a tonal threshold shift of approximately 10 to 15 dB at several frequencies, and potentially more, depending on whether the tonal thresholds should be converted from ASA to ISO-ANSI.  

Next, the November 2013 audiological evaluation reflects findings which meet the requirements of 38 C.F.R. § 3.385.  Specifically, the VA examination reflects hearing loss of 40 dB or greater or more at multiple frequencies.  Although the examiner opined that it is less likely than not that the Veteran's hearing loss is related to military service, the examiner failed to take into account the noticeable tonal threshold shifts from the beginning of reserves service to the end of active service as required by Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the Board finds that this opinion has no probative value.  

Given the presence of a threshold shift in service, the nature of the Veteran's acoustic trauma, and the presence of current hearing loss for VA purposes, the Board finds that it is at least as likely as not that at least some of his hearing loss is etiologically related to service.  Therefore, service connection is warranted on this basis.  

With respect to the Veteran's tinnitus, the Board notes that the Veteran is now service connected for bilateral hearing loss.  Tinnitus is a common symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 5, Ch. 46, Approach to the Patient with Ear Problems (19th ed. 2011).  Since the Board finds that the Veteran's service-connected hearing loss was due to exposure to acoustic trauma in service, the assertion that his tinnitus is also related to such trauma is a reasonable conclusion.  

Given the fact that the Veteran is service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his military service.

Lower Back and Left Knee Disorders

The Veteran is seeking service connection for lower back and left knee disorders.  Based on the evidence as detailed below, the Veteran's claims for service connection for these disorders are denied.  

The Veteran's November 1963 VA examination during the start of his Naval Reserve service is absent of any complaints regarding his back or left knee.  Similarly, an annual physical examination that took place in August 1967, approximately 5 months before he began active duty service, reveals no complaints regarding the back or left knee.  The Board acknowledges the Veteran's detailed April 2017 statement regarding an incident in service where he recalled hurting his back and knee when he was thrown from a tractor that was towing a trailer.  Afterwards, he climbed up on the wing of an aircraft and further hurt himself after slipping on his own blood that he could not see because it was nighttime.  He further explained that he was sent to medical and was promised a medical discharge, but his commanding officer tore it up.  Regardless, it does not appear that either the back or left knee injury in service was representative of a chronic disorder.  Of particular note, his September 1968 separation examination did not clinically observe any symptoms related to a musculoskeletal disorder, nor were there any complaints of a relevant symptomatology during service.

In fact, the post-service evidence does not reflect symptoms related to a back disorder until he underwent a MRI in January 2006.  Additionally, in a June 2007 statement, the Veteran references a 1986 left knee surgery.  The Board emphasizes that because he left service in October 1968, it was not until approximately 38 years later that a back disorder is mentioned, and approximately 18 years later until he received knee surgery.  Therefore, continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent to diagnose a back or knee disorder, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this regard, the Board determines that the Veteran's reported history of continued symptomatology is insufficient by itself to warrant service connection.  In addition to the fact that no pertinent symptoms were mentioned at his separation physical examination, no medical records exist showing that he sought treatment for either disorder until many years after discharge.  Although he has presented his own testimony, he has not provided any medical or lay evidence corroborating his assertion that he has suffered from these disorders for the decades prior to his decision to file for service connection.  Therefore, continuity is not established based on the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between a claimed disorder and either his active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.

With regards to the lower back disorder, the Veteran underwent several MRIs that show osteoarthritic changes, bulging discs, spinal stenosis, and other similar conditions.  However, none of these MRIs explained how the Veteran derived his lower back disability.  The Board acknowledges the August 2013 statement by Dr. N.M., who reported that the Veteran has a history of injury to his back while in service and has had chronic pain since that time.  The physician made a similar statement in August 2014.  However, the Board does not construe this as an opinion per se, such that a VA examination is necessary.  Rather, it is merely an account of the Veteran's stated history, which the Board has already non-credible.  

With regards to the left knee disorder, the Veteran underwent MRIs that show osteoarthritis and a joint effusion.  However, there are no treatment records establishing that the Veteran's disability is related to active duty, nor has any physician asserted that such a relationship exists.  As noted above, there is no medical evidence from the Veteran indicating any kind of relationship connecting his left knee disorder with his military service.  Additionally, there is an approximate 18 year gap between his military service and knee surgery.  

Therefore, the Board concludes that service connection for a lower back and left knee disorder is not warranted.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran asserts entitlement to service connection for PTSD and an anxiety disorder.  As noted previously, the Board has expanded his claim to encompass all acquired psychiatric disorders.  Based on the evidence as detailed below, the Veteran's claim for an acquired psychiatric disorder is denied.

Initially, the Board notes that the Veteran claims that his psychiatric disorder order is secondary to his lower back disorder.  However, as the Veteran has been denied service connection for his back disorder, secondary service connection cannot be granted for a psychiatric disorder as secondary to his back disorder.  However, the Board will continue to proceed with a normal service connection analysis.  

With regards to the PTSD, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that there is no evidence that the Veteran has ever been diagnosed with PTSD.  The Veteran was evaluated by VA physicians in December 2004.  On that occasion, he was diagnosed with anxiety disorder, NOS.  In September 2009, he was evaluated again and was diagnosed with adjustment disorder, NOS.  As a result of the absence of a current diagnosis of PTSD, the Board must deny the Veteran's PTSD claim.  The evidence does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

With regards to the anxiety disorder and the diagnosed adjustment disorder, service treatment records do not reflect complaints of, treatment for, or a diagnosis related to any psychiatric disorder during service.  Significantly, his separation examination is absent of any complaints of or observed symptoms related to a psychiatric disorder.  

In fact, the post-service evidence does not reflect symptoms related to a psychiatric disorder for many years after the Veteran left active duty service.  Specifically, post-service evidence does not reflect treatment for a psychiatric-related condition until September 2009, and 41 years after his discharge from service.  Therefore, continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a psychiatric disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board finds that the Veteran has not specifically asserted that he has suffered from a psychiatric disorder since military service.  Instead, by his own admission, he has asserted that his claimed psychiatric disorder is secondary to his lower back disorder, but he has never detailed when his claimed psychiatric disorder began.  Therefore, the Board finds that continuity is not established based on the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between his disability and his military service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorder to active duty, despite his contentions to the contrary.

The Veteran underwent psychiatric evaluations in December 2004 and September 2009.  During those evaluations, he was diagnosed with an adjustment disorder and an anxiety disorder, respectively.  However, there are no treatment records establishing that the Veteran's disability is related to active duty, nor has any physician asserted that such a relationship exists.  Also, there is no medical evidence from the Veteran indicating any kind of relationship connecting his psychiatric disorder with his military service.  Furthermore, there is an approximate 41 year gap between his military service and the diagnosis of a psychiatric disorder.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's acquired psychiatric disorder to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disabilities to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that he observed symptoms of a lower back, left knee, and acquired psychiatric disorder, he is not competent to provide a medical opinion linking these disabilities to his military service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a lower back disorder, to include degenerative joint and disc disease, to also include radicular symptoms, is denied.

Service connection for a left knee disorder, to include osteoarthritis, is denied.

Service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


